           Case 4:21-cv-07061-HSG Document 47 Filed 09/21/21 Page 1 of 1




 1   Fred I. Williams
     fwilliams@wsltrial.com
 2   Michael Simons
     msimons@wsltrial.com
 3
     WILLIAMS SIMONS & LANDIS PLLC
 4   327 Congress Ave., Suite 490
     Austin, TX 78701
 5   Tel: 512-543-1354

 6   Todd E. Landis
     WILLIAMS SIMONS & LANDIS PLLC
 7   2633 McKinney Ave., Suite 130 #366
 8   Dallas, TX 75204
     Tel: 512-543-1357
 9
     John Wittenzellner
10   WILLIAMS SIMONS & LANDIS PLLC
     1735 Market Street, Suite A #453
11   Philadelphia, PA 19103
     Tel: 512-543-1373
12

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICRT OF CALIFORNIA
14
     CAREVIEW COMMUNICATIONS, INC.,
15                                                       Case No. 4:21-cv-07061-HSG
                                   Plaintiff,
16         v.                                            ORDER GRNATING PLAINTIFF
     INTERACTIVE DIGITAL SOLUTUONS,                      CAREVIEW COMMUNICATIONS,
17   INC.,                                               INC.'S UNOPPOSED MOTION TO
                                                         WITHDRAW COUNSEL
18                                 Defendant.
19
            Having considered Plaintiffs Unopposed Motion to Withdraw Counsel for Plaintiff
20
     CareView Communications, Inc., the Court finds that the Motion should be GRANTED.
21
            Therefore, IS IT SO ORDERED that F. Williams, M. Simons, T. Landis and J. Wittenzellner
22
     of Williams Simons & Landis PLLC are permitted to withdraw as counsel for Plaintiff CareView
23

24   Communications, Inc. effective the date of this order.

25   DATED: -------
             9/21/2021
                                                          Hon. Haywood S. Gilliam, Jr.
26


                         ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW COUNSEL -

                                                                                   4:21-CV-07061-HSG
